862 A.2d 404 (2004)
384 Md. 22
BOARD OF COUNTY COMMISSIONERS FOR CARROLL COUNTY
v.
JOHN W. PFAFF BUILDERS, INC., et al.
County Commissioners for Carroll County,
v.
Forty West Builders, Inc., et al.
County Commissioners for Carroll County,
v.
Kohler Development Corporation.
Nos. 6, 40, 45, September Term, 2004.
Court of Appeals of Maryland.
December 3, 2004.
Stanley D. Abrams (Kenneth R. West and James L. Parsons, Jr. of Abrams & West, P.C., Bethesda; Kimberly A. Millender, County Atty., Westminster), all on brief, for appellant.
John T. Maguire (Hollman, Maguire, Timchula & Titus, Chartered, on brief), Westminster, for appellees John W. Pfaff Builders, Inc., et al. and Kohler Development Corp.
Anthony P. Palaigos (Thomas A. Bowden of Kollman & Saucier, P.A., Baltimore: Clark R. Shaffer, Westminster), all on brief, for appellees, Forty West Builders, Inc., et al.
Argued before BELL, C.J., RAKER, WILNER, CATHELL, HARRELL, BATTAGLIA and GREENE, JJ.
PER CURIAM.
We granted certiorari on our own initiative in these three cases and consolidated them for argument to consider the validity of a Carroll County ordinance that imposed a one-year moratorium on the processing of residential development plans. By the time we were able to hear the case, however, the moratorium had expired and was not renewed. The issue we took the cases to decide is therefore moot, and there is no indication that it is likely to recur in any kind of similar factual setting, as the basis for the moratorium has, itself, been dealt with by subsequent county legislation. We shall therefore dismiss these appeals.
APPEALS DISMISSED. COSTS TO BE PAID BY CARROLL COUNTY.